DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (“Lithium ion transport in germanophosphate glasses”).
Kumar discloses a germanophosphate glass comprising 30 mol% Li2O, 30 mol% GeO2, and 30 mol% P2O5 (Page 192, Table 1).
Kumar teaches every limitation of claim 5 of the present invention and thus anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (JP Publication 2013-199386).
Enomoto discloses a lithium ion conductor precursor glass comprising: 25-45 mol% P2O5, 25-45 mol% TiO2, 15-25 mol% Li2O, 0-10 mol% Al2O3, and 2.6-10 mol% B2O3 (Paragraph 0023), as recited in claim 5 of the present invention.  Enomoto also discloses a method of forming the precursor glass comprising: mixing raw material powders containing the different components of the precursor glass, such as Al(PO3)3, Ga2O3, LiPO3, Li2CO3, TiO2, NH4H2PO4, and H3BO3, melting the powders together, and grinding to form a glass powder (Paragraph 0055), as recited in claim 1 of the present invention.  Enomoto teaches that the lithium ion conductor that is formed has the formula Li1+xAlxTi2-x(PO4)3 (Paragraph 0057), as recited in clam 6 of the present invention.  When LiPO3 and Li2CO3 are the additional materials, this results in a molar ratio of lithium to phosphorus between 1 and 3, as recited in claim 1 of the present invention.
3 and Li2CO3 are additional materials, and that the lithium ion conductor material has a concentration of Zn as an impurity of less than 100 ppm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the LiPO3 and Li2CO3 of Enomoto could be additional materials because the other components can be used to form the final lithium ion conductor, making the LiPO3 and Li2CO3 additional materials.  It also would have been obvious to one of ordinary skill in the art that the lithium ion conductor of Enomoto would have less than 100 ppm of Zn because Enomoto does not use any components that comprise Zn when making the lithium ion conductor material.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (JP Publication 2013-199386) in view of Hua (CN Publication 102590377).
The teachings of Enomoto have been discussed in paragraph 5 above.
Enomoto fails to disclose that the precursor material is heated to precipitate crystals of lithium phosphorus complex oxide and crystals of lithium pyrophosphate, and acid treated to elute lithium pyrophosphate.
Hua discloses a method of measuring the content of lithium phosphate and lithium pyrophosphate impurities comprising: dissolving a lithium iron phosphate material in a weakly acidic solution and filtering to elute the impurities (Paragraphs 0010-0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform an acid treatment on the precursor material of Enomoto because Hua teaches that lithium pyrophosphate impurities can be .
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (“Lithium ion transport in germanophosphate glasses”) in view of Enomoto (JP Publication 2013-199386).
The teachings of Kumar has been discussed in paragraph 3 above.  Kumar teaches every limitation of claim 2 of the present invention.  Kumar also discloses a method of forming the glass comprising melt quenching starting materials comprising components of the glass material (Page 192, Experimental), as recited in claim 1 of the present invention.
Kumar fails to disclose that an additional material containing lithium and phosphorus is mixed with the starting materials, and that the molar ratio of lithium to phosphorus in the additional material is 1-3.
Enomoto discloses a lithium ion conductor precursor glass comprising: 25-45 mol% P2O5, 25-45 mol% TiO2, 15-25 mol% Li2O, 0-10 mol% Al2O3, and 2.6-10 mol% B2O3 (Paragraph 0023).  Enomoto also discloses a method of forming the precursor glass comprising: mixing raw material powders containing the different components of the precursor glass, such as Al(PO3)3, Ga2O3, LiPO3, Li2CO3, TiO2, NH4H2PO4, and H3BO3, melting the powders together, and grinding to form a glass powder (Paragraph 0055), as recited in claim 1 of the present invention.  It would have been obvious to one of ordinary skill in the art that the LiPO3 and Li2CO3 are the additional materials, which results in a molar ratio of lithium to phosphorus between 1 and 3, as recited in claim 1 of the present invention.
.
Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (“Lithium ion transport in germanophosphate glasses”) in view of Enomoto (JP Publication 2013-199386), as applied to claims 1, 2 and 5 above, and further in view of Hua (CN Publication 102590377).
The teachings of Kumar and Enomoto have been discussed in paragraph 7 above.
Kumar and Enomoto fails to disclose that the precursor material is heated to precipitate crystals of lithium phosphorus complex oxide and crystals of lithium pyrophosphate, and acid treated to elute lithium pyrophosphate.
Hua discloses a method of measuring the content of lithium phosphate and lithium pyrophosphate impurities comprising: dissolving a lithium iron phosphate material in a weakly acidic solution and filtering to elute the impurities (Paragraphs 0010-0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform an acid treatment on the precursor material of Kumar and Enomoto because Hua teaches that lithium pyrophosphate impurities can be present when forming a lithium metal phosphate and the acid treatment removes the impurities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722